Citation Nr: 0101075	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the right thigh.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1949 to January 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefit 
sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a current disability as a 
result of the shell fragment wound to the right thigh 
sustained during service.



CONCLUSION OF LAW

There are no residuals of a shell fragment wound to the right 
thigh that were incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.SC. §§ 5102, 5103, 5103A, and 
5107).  In that regard, the Board notes the veteran's service 
medical records have been obtained and there is no indication 
that there are any treatment records pertaining to the 
veteran's right thigh.  In addition, the RO afforded the 
veteran a VA examination to determine if there were any 
residuals of the shell fragment wound after reviewing his 
service medical records with regard to another matter.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist.

The veteran claims that he is entitled to service connection 
for the residuals of a shell fragment wound of the right 
thigh.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran's service medical records are of record.  
However, the records were severely damaged during the 1973 
fire at the National Personnel Records Center.  Nevertheless, 
the service medical records reflect that the veteran 
sustained a shell fragment wound to the right thigh while 
serving in Korea in November 1950.  The service medical 
records do not reflect any treatment that the veteran may 
have received following the injury and a separation physical 
examination is not of record. 

The veteran was afforded a VA examination in August 1998.  
The veteran reported a history of being struck by shrapnel 
during an artillery blast while serving in Korea, resulting 
in a small wound in his thigh.  The veteran further reported 
that no suturing was required at the time of treatment, and 
that the wound healed without infection.  The veteran related 
that he was completely asymptomatic following the initial 
injury without even much of a scar.  The veteran also stated 
that the fragment worked its way out of his thigh 
approximately ten years prior to the examination, and he 
removed the fragment.  It was noted that he had no residual 
scar following that removal.  The veteran did not report 
having suffered any pain as a result of the shell fragment 
wound.  In addition, neither the veteran, nor the examiner 
could identify the exact location of the wound.  Likewise, 
the examiner, in his report, stated that there is no evidence 
of any neurological or musculoskeletal problems, or any 
residual scarring or tissue loss as a result of the shrapnel 
wound.  The examiner concluded that the veteran did suffer 
from a shell fragment wound to the right thigh, but without 
any residual problems or infections.  The examiner went on to 
state that in the absence of a scar and in the absence of 
musculoskeletal complaints by the veteran there were no 
residuals from the shell fragment wound to the right thigh.  

An award of service connection requires that the veteran have 
a disability as a result of an injury incurred during 
service.  See 38 U.S.C.A. §§ 1110.  The veteran does not have 
a current disability as a result of the shell fragment wound, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not suffer from a residual 
scar, impaired function, retained metallic foreign bodies, or 
prolonged infection.  See 38 C.F.R. § 4.56(d).  According to 
the VA examiner, although the veteran clearly suffered from a 
shell fragment wound to his right thigh, there are no 
residual scars or infections as a result, and the veteran 
does not have any musculoskeletal complaints as a result of 
the shell fragment wound.  The Board acknowledges that the 
veteran sustained a shell fragment wound to his right thigh, 
but the wound healed completely and there are no residuals as 
no current disability has been identified upon physical 
examination.  See Brammer at 225 ("Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").  
While there is no question that the veteran sustained the 
initial injury, there is no current disability upon which to 
base an award of service connection.  Therefore, the Board 
finds that the veteran is not entitled to service connection 
for residuals of a shell fragment wound to the right thigh.



ORDER

Entitlement to service connection for residuals of a shell 
fragment wound to the right thigh is denied.



		
	STEVEN L.COHN
	Member, Board of Veterans' Appeals


 

